Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Berkowitz on 05/31/2022.
The amended claims are listed below.
Claim 38: Change the recitation “reticulcum” (line 4 on page 8) to “reticulum”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/18/2022 has been entered. Claims 1-21 and 37 are cancelled. Claims 22-36 and 38-41 are currently under examination and allowed in this Office Action.   

Priority
This application is a DIV of 15/563,481 filed on 09/29/2017, now PAT 10829437, which is a 371 of PCT/US2016/025665 filed on 04/01/2016 and claims benefit of US Provisional Application No. 62/142,352 filed on 04/02/2015.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 5/18/2022 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 38 and 39 because of improper recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 01/18/2022, is withdrawn in view of amended claims.
The rejection of claims 22-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-6 of the Non-Final Rejection mailed on 01/18/2022, is withdrawn in view of amended claim 22, and cancelled claim 37. Claims 23-36 and 38 depend from claim 22.
The rejection of claims 39-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 7 of the Non-Final Rejection mailed on 01/18/2022, is withdrawn in view of amended claim 39. Claims 40 and 41 depend from claim 39.

Allowable Subject Matter
The amended claims 22 and 39 are allowed. Claims 23-36 and 38, depending from claim 22; and claims 40 and 41, depending from claim 39, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of treating cancer overexpressing AKR1C3 reductase comprising administering to a patient in need thereof a therapeutically effective amount of a compound, wherein the compound is formula (I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt, or a solvate thereof, wherein X10 consists of O; A is C6-C10 aryl, 5-15 membered heteroaryl, or -N=CR1R2… wherein the alkyl, alkenyl, alkynyl, cycloalkyl, aryl, heterocycle, heteroaryl, or ether groups are optionally substituted; and claim 39, directed to A method of making the compound of formula (I) of claim 22, comprising contacting a compound of formula (II) with a compound of formula (III), and optionally a base, to produce the compound of formula (I), wherein the formula (II) and formula (III) are… wherein L is a leaving group, and the remaining variables are defined as in claim 22, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 01/18/2022, in which Juneja et al. (Mutation Research 348:137-145, 1995, also listed in IDS filed on 09/29/2020) disclosed p-nitrobenzyl bromides, alcohols, ethers and esters. 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , X = Br, OH, OCOCH3, OCOCH2CH3, OCOH2CH2CH3, OCOC6H5, or OC6H5. Nitroarenes have usually been considered to be genotoxic after bioconversion to their reduction products nitroso, hydroxylamine or its esters, paths a, b, c (Fig. 1). 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The further conversion of hydroxylamine to amine (Fig. 1, path d) or its N-acyl derivative has usually been thought of as a detoxification pathway. In solid tumors having hypoxic environment, the nitrobenzyl derivatives have been considered to undergo similar bioreduction to generate reactive electrophilic alkylating species. 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The fully reduced product amino on 1,6-/1,4-elimination could generate iminoquinone methide (Fig. 2C), after releasing HX, to alkylate DNA and various nucleophiles. Compounds with poor leaving groups i.e. -OH and its ethers are least cytotoxic and also nonmutagenic (page 138, right col., para. 3; page 139, Table 1; page 141, left col., Fig. 1; right col., para. 2 to 3; page 141, Fig. 2; left col., para, 1 to 2). Although the first step of bioactivation is the same for the mammalian cell cytotoxicity and for bacterial mutagenicity, i.e. bioreduction of nitro function, the compounds of o-series which are more toxic to tumor cells than the p-series, are non-mutagenic in Salmonella and thus could be safer potential anti-cancer agents (page 143, right col., para. 3). Juneja et al. (Mutation Research 518:155-161, 2002, also listed in IDS filed on 09/29/2020) disclosed mutagenicity of various compounds in mutant strains of S. typhimurium: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
   (page 157, Table 1). The positional isomer of SSC, 4-isothiocyanato-2’-nitrodiphenyl sulphide was found to be non-mutagenic in both TA98 and TA100. In 4-isothiocyanato-2’-nitrodiphenyl sulphide (
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
) the transmission of electrons via the sulphur bridge (-S-) is not possible and these compounds were found to be non-mutagenic. The delocalization of electrons from the sulphur bridge (-S-) into the ring to the nitro function is expected to be stronger than that of the oxygen bridge (-O-). Generation of this electron density around the nitro function may play an important role in determining the mutagenicity of such compounds. Compounds in which the sulphide (-S-) group was converted to the corresponding sulphone (-SO2-) and sulfoxide (-SO-), which do not allow the transmission of electrons, were found to be non-mutagenic (page 159, right col., para. 2; page 160, right col., para. 1). However, the references did not teach or suggest the recitation “X10 consists of O; A is C6-C10 aryl, 5-15 membered heteroaryl, or -N=CR1R2”, required by claims 22 and 39, and limited by the closed transitional phrase “consists of” to exclude other elements at the X10 position, such as S, SO, and SO2 which are also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-36 and 38-41 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623